Filed pursuant to Rule 497(e) Registration Nos. 333-62298; 811-10401 Supplement dated August 5, 2014 to the Statement of Additional Information dated March 25, 2014 for Convergence Core Plus Fund and Convergence Opportunities Fund(the “Funds”), each a series of Trust for Professional Managers (the “Trust”) This supplement makes the following amendments to disclosures in the Statement of Additional Information dated March 25, 2014. Effective July 1, 2014, the disclosure in the section entitled “Management of the Fund – Trustees and Officers” beginning on page22 is amended as set forth below in the excerpt of the table showing the Interested Trustee and Officers of the Fund to reflect the appointment of Ms. Anita M. Zagrodnik as the Trust’s Chief Compliance Officer, Vice President and Anti-Money Laundering Officer: Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 52 Chairperson and Trustee Indefinite Term; Since August 22, 2001 35 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John P. Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 56 President and Principal Executive Officer Indefinite Term; Since January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2004-present). N/A Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 40 Vice President, Treasurer and Principal Financial and Accounting Officer Indefinite Term; Since January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-present). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 34 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President, U.S. Bancorp Fund Services, LLC (2004-present). N/A Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Anita M. Zagrodnik 615 E. Michigan St. Milwaukee, WI 53202 Age: 54 Chief Compliance Officer, Vice President and Anti-Money Laundering Officer Indefinite Term; Effective July 1, 2014 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC, (January 2014- present); Senior Vice President, Ariel Investments, LLC, (2010-2013); Vice President, Ariel Investments, LLC, (2003-2010). N/A Jesse J. Schmitting 615 E. Michigan St. Milwaukee, WI 53202 Age: 32 Assistant Treasurer Indefinite Term; Since July 21, 2011 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2008-present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC (the “Distributor”), the Funds’ principal underwriter. The first paragraph in the section entitled “Anti-Money Laundering Compliance Program” beginning on page 37 is amended as set forth below: The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Ms. Anita M. Zagrodnik has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Please retain this supplement with your Statement of Additional Information 2
